Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 4/13/21.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1, 3-12, 14-17, 19 and 20 are pending.  This Action is FINAL, as necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1, 12 and 17 recites “the pre-lithiation”, which lacks proper antecedent basis in the claims.  
Each of claims 1, 12 and 17 recites “cathode capacity”, which lacks proper antecedent basis in the claims.  Examiner suggests “the positive electrode capacity”.

To the extent the claims are understood in view of the 35 USC 112, 1st and 2nd, rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkatachalam et al., US 2019/0207209 A1.
	Venkatachalam teaches an improved negative electrodes comprising a silicon based active material blended with graphite to provide more stable cycling at high energy densities. The silicon-based blended graphite negative electrodes can be matched with positive electrodes (abstract).  See also the Figures and [0070] that teaches for use as automotive batteries.  
In general, battery life can be selected to end when the energy output drops by roughly 20% from the initial capacity at a constant discharge rate, although other values can be selected as desired. For the materials described herein, the drop in capacity with cycling of the negative electrode is generally greater than for the positive electrode, so that the avoidance of lithium metal deposition with cycling suggests a greater excess capacity of the negative electrode to further stabilize cycling. Roughly, if the negative 
For embodiments in which supplemental lithium is used, the amount of supplemental lithium preloaded or available to load into the active composition can be in an amount of at least about 2.5% of capacity, in further embodiments from about 3 percent to about 55 percent of capacity [0121].
The positive electrode and negative electrode used in the batteries described herein can have high active material loading levels along with reasonably high electrode 2, in other embodiments from about 2 mg/cm2 to about 8 mg/cm2, in additional embodiments from about 2.5 mg/cm2 to about 6 mg/cm2, and in other embodiments from about 3 mg/cm2 to about 4.5 mg/cm2. In some embodiments, the negative electrode of the battery has an active material density in some embodiment from about 0.5 g/cc (cc=cubic centimeters (cm.sup.3)) to about 2 g/cc, in other embodiment from about 0.6 g/cc to about 1.5 g/cc, and in additional embodiments from about 0.7 g/cc to about 1.3 g/cc. Similarly, the silicon oxide based electrodes can have an average dried thickness of at least about 15 microns, in further embodiments at least about 20 microns and in additional embodiments from about 25 microns to about 75 microns. The resulting silicon oxide based electrodes can exhibit capacities per unit area of at least about 3.5 mAh/cm2, in further embodiments at least about 4.5 mAh/cm2 and in additional embodiments at least about 6 mAh/cm2. A person of ordinary skill in the art will recognize that additional ranges of active material loading level and electrode densities within the explicit ranges above are contemplated and are within the present disclosure [0086].
See also [0068]-[0071] and [0081].  Thus the claims are anticipated. 
Response to Amendment
The declaration under 37 CFR 1.132 filed 4/13/21 is insufficient to overcome the rejection of claims 1, 3-12, 14-17, 19 and 20 based upon Venkatachalam as set forth in the declaration is not commensurate in scope with the presently claimed invention or the specification as filed.  The declaration addresses paragraphs 25 and 45 of the specification by concluding “the plating referred to by these statements in the Specification is dendritic lithium plating, rather than smooth or uniform lithium plating”.  Examiner notes paragraphs 25 and 45 are the only portions of the specification as filed that discuss lithium plating in the anode.  The specification does not contain any disclosure regarding “smooth or uniform” lithium plating.  
The declaration states a range of between about 60% and 75% of pre-lithiation to cathode capacity will necessarily result in lithium plating on the anode during charging.  The declaration provides no support or evidence to support the statement.  Furthermore, claim 1 has been amended to recite the gross content of the lithium material of about 50%.  Thus the statement does not appear to be commensurate in scope with the claims.  In addition, the phrase “based on the negative electrode capacity and the gross content of the lithium material, the pre-lithiation to cathode capacity is between about 60% and 75%” is indefinite.  It is unclear what Applicant is intending to claim and how the phrase is supported by the specification as filed.
Response to Arguments
Applicant's arguments filed 4/13/21 have been fully considered but they are not persuasive. Applicant’s arguments regarding Venkatachalam improperly compare different parts of the claimed invention and the prior art of record.  Furthermore, the amendments to claims 1, 12 and 17 have been rejected as indefinite and as containing new matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRACY M DOVE/Primary Examiner, Art Unit 1727